815 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Edward WILLIAMS, Plaintiff-Appellant,v.Warden McDONALD, Billy Compton Jesse Field, Donald Pierce,and all State Officials at WTRC, Memphis,Tennessee, Defendants-Appellees.
No. 86-5563.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

1
Before JONES, Circuit Judge, BROWN, Senior Circuit Judge, and RUBIN, District Judge.*

ORDER

2
Plaintiff appeals the district court's grant of summary judgment to defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff alleges that defendants denied him due process and equal protection of the laws when they temporarily housed him in the involuntary administrative segregation unit of the prison and subjected him to unfavorable living conditions because he was a transient inmate.  For the reasons stated in the district court's order dated March 12, 1986, this Court concludes that the district court properly dismissed plaintiff's claims regarding his placement at the West Tennessee Reception Center.


4
It is therefore ORDERED that the district court's judgment dismissing this action be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, Chief District Judge for the Southern District of Ohio, sitting by designation